DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, and 11-19 recites the limitation "wherein the plurality of micro heaters are configured for melting a solder to be formed on the non-circuit substrate" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, in applicant’s disclosure the plurality of micro heaters are configured for melting a solder to be formed on the circuit board (see figures 3 and 4; [0034]).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (US PGPub 2013/0134606, hereinafter referred to as “Im”).
Im discloses the semiconductor device as claimed.  See the figures 1 and 3, and corresponding text, where Im teaches, pertaining to claim 11, a carrier structure, comprising: a circuit substrate (110) (figure 1; [0052]); and at least one micro heater (118b) formed at the circuit substrate (110), wherein the at least one micro heater (118b) is configured for melting at least one solder (226) to be formed on the circuit substrate (110) (figures 1 and 3; [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US PGPub 2013/0134606, hereinafter referred to as “Im”) in view of Onobori et al. (US PGPub 2005/0098610, hereinafter referred to as “Onobori”).
pertaining to claim 1, a chip carrier structure, comprising:
a circuit substrate (110) (figure 1; [0052]);
a plurality of micro heaters (118b) disposed on a same surface of the circuit substrate  (110) (figure 1; [0076]); and
a plurality of electronic components (210) wherein the plurality of micro heaters are configured for melting a solder to be formed on the circuit substrate (110)(figures 1 and 3 ; [0035], [0057]).

Im fails to show, pertaining to claim 1, an adhesive layer disposed on the non-circuit substrate for covering all of the plurality micro heaters.

Onobori teaches, pertaining to claim 1, a similar semiconductor device an adhesive layer (2) disposed on the circuit substrate (4). In addition, Onobori provides the advantages of improving the reliability of the mounting process ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, an adhesive layer disposed on the circuit substrate for covering all of the micro heaters, according to the teachings of Im, with the motivation of Onobori, for the purpose of improving the reliability of the mounting process.
Im shows, pertaining to claim 2, wherein the circuit substrate is a single substrate or a composite substrate ([0056]).
pertaining to claim 3, wherein the plurality of electronic components are respectively disposed above the plurality micro heaters and the plurality of electronic components include an IC chip or an LED chip (figure 1; [0051], [0053]).
Im shows, pertaining to claim 4, wherein each of the micro heater heats at least one electronic component so that the chip is mounted onto a circuit substrate by the solder (226)  and is detached from the adhesive layer (figure 3; [0050-0054]).

Im shows, pertaining to claim 5, a carrier structure, comprising:
A circuit substrate (110) carrying at least one chip (figure 1; [0052]); and
at least one micro heater (118b) carried by the non-circuit substrate for heating at least one solder (226) that is in contact with the at least one electronic component (210) wherein the at least one micro heater is configured for melting the at least one solder to be formed on the circuit substrate; and an adhesive layer disposed on the circuit substrate and behind the at least one micro heater (figures 1 and 3; [0050-0054], [0076]).

Im fails to show, pertaining to claim 5, an adhesive layer disposed on the circuit substrate.
Onobori teaches, pertaining to claim 5, a similar semiconductor device an adhesive layer (2) disposed on the circuit substrate (4). In addition, Onobori provides the advantages of improving the reliability of the mounting process ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, an adhesive layer disposed on the circuit 
Im shows, pertaining to claim 6, wherein at least one electronic component is mounted onto a circuit substrate by the at least one solder and is detached from the circuit (figure 3; [0050-0054]).
Im shows, pertaining to claim 7, wherein the at least one electronic component carrier structure includes an IC chip or an LED chip, and the non-circuit substrate is glass, quartz, sapphire, ceramic or a wafer ([0056]).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US PGPub 2013/0134606, hereinafter referred to as “Im”) in view of Hendriks et al. (US PGPub 20180130683 A1 hereinafter referred to as “Hendriks”).

Im shows, pertaining to claim 8, a carrier device, comprising:
a carrier structure including a circuit substrate (110) and at least one micro heater (118b) carried by the circuit substrate (figures 1 and 3; [0052], [0076]); and
wherein the at least one electronic component is carried by the circuit substrate, and the at least one micro heater heats the at least one solder that is contact with the circuit (figures 1 and 3; [0052], [0076]).

Im fails to show, pertaining to claim 8, a suction structure disposed above the carrier structure to suction and transfer at least one electronic component to the carrier 

Hendricks teaches, pertaining to claim 8, a similar semiconductor device, a suction structure (1a) disposed above the carrier structure (11) to suction and transfer at least one electronic component (1) to the carrier structure (figures 2A and 2B; [0040]); and a laser heating module (5, 6, 7) disposed above the carrier structure to project a laser source on at least one solder ball (2), (figures 2A and 2B; [0040]).  In addition, Hendriks provides the advantages of improving the reliability of the reflow process ([0002], [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a suction structure disposed above the carrier structure to suction and transfer at least one electronic component to the carrier structure; and a laser heating module disposed above the carrier structure to project a laser source on at least one solder, in the device of Im, according to the teachings of Hendriks, with the motivation of improving the reliability of the reflow process.

Im shows, pertaining to claim 9, wherein the at least one electronic component passes through the solder ball to be mounted onto a circuit substrate and to be detached from the circuit substrate; wherein the at least one electronic component includes an IC chip or an LED chip, and the circuit substrate is glass, quartz, sapphire, ceramic or a wafer; wherein the suction structure is a vacuum nozzle module or an electrostatic suction module (figures 1 and 3; [0052], [0076]).
s 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US PGPub 2013/0134606, hereinafter referred to as “Im”) as applied to claim 11 above, and further in view of Onobori et al. (US PGPub 2005/0098610, hereinafter referred to as “Onobori”).

Im shows, pertaining to claim 12, wherein the carrier structure at least adapts to carry at least one electronic component (210), the carrier structure further comprises and the at least one micro heater (118b) is configured to heat the at least one electronic component (210) (figure 1; [0076].
Im fails to show, pertaining to claim 12, further comprising an adhesive layer configured to bond the at least one electronic component to the circuit substrate.

Onobori teaches, pertaining to claim 12, a similar semiconductor device an adhesive layer (2) disposed on the circuit substrate (4). In addition, Onobori provides the advantages of improving the reliability of the mounting process ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, further comprising an adhesive layer configured to bond the at least one electronic component to the circuit substrate, according to the teachings of Im, with the motivation of Onobori, for the purpose of improving the reliability of the mounting process.

pertaining to claim 13, wherein the adhesive layer covers the at least one micro heater, and a portion of the adhesive layer is configured4Customer No.: 31561Docket No.: 107833-US-PA Application No.: 16/520,398between the at least one electronic component and the at least one micro heater.

Onobori teaches, pertaining to claim 13, a similar semiconductor device an adhesive layer (2) disposed on the circuit substrate (4). In addition, Onobori provides the advantages of improving the reliability of the mounting process ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, , wherein the adhesive layer covers the at least one micro heater, and a portion of the adhesive layer is configured4Customer No.: 31561Docket No.: 107833-US-PA Application No.: 16/520,398between the at least one electronic component and the at least one micro heater, according to the teachings of Im, with the motivation of Onobori, for the purpose of improving the reliability of the mounting process.
Im shows, pertaining to claim 14, wherein the at least one micro heater is configured to align with the at least one electronic component (figure 1; [0076]).  
Im shows, pertaining to claim 15, wherein the at least one micro heater is not covered by the adhesive layer (figures 1 and 3; [0035], [0057]).  
Im shows, pertaining to claim 16, wherein the at least one micro heater is configured to be misaligned with the at least one electronic component (figure 1; [0076]).  
Im shows, pertaining to claim 17, wherein the at least one micro heater includes a plurality of micro heaters, and the plurality of micro heaters are disposed at 
Im shows, pertaining to claim 18, wherein the plurality of micro heaters are arranged in series or in parallel (figure 1; [0076]).  
Im shows, pertaining to claim 19, wherein the non-circuit substrate is glass, quartz, sapphire, ceramic or a wafer ([0056]).




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-19 have been considered but are moot because the new ground of rejection (as it relates to the 112  2nd rejection) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898
May 8, 2021